UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                              No. 96-6251



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus

OWEN FRANKLIN SILVIOUS,

                                            Defendant - Appellant.



Appeal from the United States District Court for the Western Dis-
trict of Virginia, at Roanoke. James C. Turk, District Judge.
(CR-86-80-R)


Submitted:   April 15, 1996                   Decided:   May 3, 1996


Before ERVIN and MOTZ, Circuit Judges, and CHAPMAN, Senior Circuit
Judge.

Affirmed by unpublished per curiam opinion.


Owen Franklin Silvious, Appellant Pro Se. Thomas Linn Eckert,
Assistant United States Attorney, Roanoke, Virginia, for Appellee.

Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals from the district court's order denying his

motion to correct an illegal sentence under former Fed. R. Crim. P.

35(a) (applicable to offenses committed before November 1, 1987).

We have reviewed the record and the district court's opinion and

find no reversible error. Accordingly, we affirm on the reasoning
of the district court. United States v. Silvious, No. CR-86-80-R
(W.D. Va. Feb. 7, 1996). We dispense with oral argument because the

facts and legal contentions are adequately presented in the mate-

rials before the court and argument would not aid the decisional
process.




                                                          AFFIRMED




                                2